SuprREME Gourt
OF
Nevaba

CLERK’S ORDER
(0) 1947 GE

IN THE SUPREME COURT OF THE STATE OF NEVADA

SCOTT KLUNDER, AN INDIVIDUAL,
Appellant,
vs.

THYSSENKRUPP ELEVATOR
CORPORATION; AND
THYSSENKRUPP ELEVATOR
MANUFACTURING, INC.,
Respondents.

 

 

 

ORDER DISMISSING APPEAL

No. 84631

FILED

MAY 20 2022

ELIZABETH A BROWN
CLERK a aie COURT

BY.
DEPUTY CLERK

This appeal was docketed on April 28, 2022, without payment

of the requisite filing fee. See NRAP 3(e). That same day, this court issued

a notice directing appellant to pay the required filing fee or demonstrate

compliance with NRAP 24 within 7 days. The notice advised that failure to

comply would result in the dismissal of this appeal. To date, appellant has

not paid the filing fee or otherwise responded to this court’s notice.

Accordingly, this appeal is dismissed. See NRAP 3(a)(2).

It is so ORDERED.

ec: Hon. Crystal Eller, District Judge
Ladah Law Firm
McKay Law Firm Chtd.
Eighth District Court Clerk

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

"a *
BY: Sen haw

A2-1woa4